LSB Industries, Inc. Form 10-Q (9-30-2007) UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-7677 LSB Industries, Inc. Exact name of Registrant as specified in its charter Delaware 73-1015226 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma73107 Address of principal executive offices (Zip Code) (405) 235-4546 Registrant's telephone number, including area code None_ Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] The aggregate market value of the Registrant’s voting common equity held by non-affiliates of the Registrant, computed by reference to the price at which the voting common stock was last sold as of June29, 2007, exceeded the $75 million threshold.As a result, the Registrant will become an accelerated filer on December 31, 2007. 1 Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No The number of shares outstanding of the Registrant's voting common stock, as of November 1, 2007 was 20,827,088 shares, excluding 3,448,518 shares held as treasury stock. 2 Table of Contents FORM 10-Q OF LSB INDUSTRIES, INC. TABLE OF CONTENTS PART I – Financial Information Page Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Resultsof Operations 44 Item 3. Quantitative and Qualitative Disclosures About Market Risk 73 Item 4. Controls and Procedures 74 Special Note Regarding Forward-Looking Statements 75 PART II – Other Information Item 1. Legal Proceedings 77 Item 1A. Risk Factors 77 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 79 Item 3. Defaults Upon Senior Securities 80 Item 4. Submission of Matters to a Vote of Security Holders 80 Item 5. Other Information 80 Item 6. Exhibits 80 3 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Information at September 30, 2007 is unaudited) September 30, 2007 December 31, 2006 (In Thousands) Assets Current assets: Cash and cash equivalents $ 40,869 $ 2,255 Restricted cash 30 2,479 Accounts receivable, net 86,869 67,571 Inventories: Finished goods 23,265 20,252 Work in process 3,136 3,205 Raw materials 20,995 21,992 Total inventories 47,396 45,449 Supplies, prepaid items and other: Prepaid insurance 842 3,443 Precious metals 10,533 6,406 Supplies 3,810 3,424 Other 2,230 1,468 Total supplies, prepaid items and other 17,415 14,741 Deferred income taxes 9,700 - Total current assets 202,279 132,495 Property, plant and equipment, net 78,696 76,404 Other assets: Noncurrent restricted cash - 1,202 Debt issuance and other debt-related costs, net 4,884 2,221 Investment in affiliate 3,398 3,314 Goodwill 1,724 1,724 Other, net 2,488 2,567 Total other assets 12,494 11,028 $ 293,469 $ 219,927 (Continued on following page) 4 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (Information at September 30, 2007 is unaudited) September 30,2007 December 31, 2006 (In Thousands) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 40,587 $ 42,870 Short-term financing and drafts payable 133 2,986 Accrued and other liabilities 30,272 26,816 Current portion of long-term debt 2,703 11,579 Total current liabilities 73,695 84,251 Long-term debt 119,720 86,113 Noncurrent accrued and other liabilities: Deferred income taxes 6,550 - Other 6,576 5,929 13,126 5,929 Contingencies (Note 13) Stockholders' equity: Series B 12% cumulative, convertible preferred stock, $100 par value; 20,000 shares issued and outstanding 2,000 2,000 Series 2 $3.25 convertible, exchangeable Class C preferred stock, $50 stated value; 517,402 shares issued in 2006 - 25,870 Series D 6% cumulative, convertible Class C preferred stock, no par value; 1,000,000 shares issued 1,000 1,000 Common stock, $.10 par value; 75,000,000 shares authorized, 24,063,106 shares issued (20,215,339 in 2006) 2,406 2,022 Capital in excess of par value 120,641 79,838 Accumulated other comprehensive loss (483 ) (701 ) Accumulated deficit (20,984 ) (47,962 ) 104,580 62,067 Less treasury stock at cost: Series 2 Preferred, 18,300 shares in 2006 - 797 Common stock, 3,448,518 shares (3,447,754 in 2006) 17,652 17,636 Total stockholders' equity 86,928 43,634 $ 293,469 $ 219,927 (See accompanying notes) 5 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Nine and Three Months Ended September 30, 2007 and 2006 (As adjusted for 2006, see Note 2) Nine Months Three Months 2007 2006 2007 2006 (In Thousands, Except Per Share Amounts) Net sales $ 451,754 $ 368,216 $ 147,613 $ 123,968 Cost of sales 349,873 299,179 112,441 99,905 Gross profit 101,881 69,037 35,172 24,063 Selling, general and administrative expense 55,821 46,756 18,827 17,034 Provisions for losses on accounts receivable 874 599 253 317 Other expense 853 706 335 15 Other income (3,440 ) (231 ) (3,340 ) (83 ) Operating income 47,773 21,207 19,097 6,780 Interest expense 8,062 8,957 3,482 3,196 Non-operating other income, net (605 ) (565 ) (532 ) (68 ) Income from continuing operations before provisions (benefits) for income taxes and equity in earnings of affiliate 40,316 12,815 16,147 3,652 Provisions (benefits) for income taxes (1,017 ) 408 (1,549 ) 208 Equity in earnings of affiliate (654 ) (611 ) (223 ) (206 ) Income from continuing operations 41,987 13,018 17,919 3,650 Net loss (income) from discontinued operations (348 ) 244 (377 ) 113 Net income 42,335 12,774 18,296 3,537 Dividend requirements and stock dividends on preferred stock exchanged in March 2007 4,971 746 - 249 Other preferred stock dividends and dividend requirements 637 909 203 302 Net income applicable to common stock $ 36,727 $ 11,119 $ 18,093 $ 2,986 Weighted average common shares: Basic 19,150 13,839 20,220 13,979 Diluted 22,990 21,058 25,072 21,346 Income (loss) per common share: Basic: Income from continuing operations $ 1.90 $ .82 $ .87 $ .22 Net income (loss) from discontinued operations .02 (.02 ) .02 (.01 ) Net income $ 1.92 $ .80 $ .89 $ .21 Diluted: Income from continuing operations $ 1.65 $ .66 $ .75 $ .19 Net income (loss) from discontinued operations .02 (.01 ) .02 (.01 ) Net income $ 1.67 $ .65 $ .77 $ .18 (See accompanying notes) 6 Table of Contents LSB INDUSTRIES, INC.CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY(Unaudited)Nine Months Ended September 30, 2007(In Thousands) Common Stock Shares Non- Redeemable Preferred Stock Common Stock Par Value Capital in Excess of Par Value Accumulated Other ComprehensiveLoss Accumulated Deficit Treasury Stock- Preferred Treasury Stock- Common Total Balance at December 31, 2006 20,215 $ 28,870 $ 2,022 $ 79,838 $ (701 ) $ (47,962 ) $ (797 ) $ (17,636 ) $ 43,634 Net income 42,335 42,335 Amortization of cash flow hedge 218 218 Total comprehensive income 42,553 Cumulative effect adjustment in accordance with FIN 48 (120 ) (120 ) Stock-based compensation 228 228 Conversion of debentures to common stock 565 57 3,681 3,738 Exercise of stock options 291 29 1,099 (16 ) 1,112 Dividends paid on preferred stock (2,934 ) (2,934 ) Exchange of 305,807 shares of non-redeemable preferred stock for 2,262,965 shares of common stock 2,263 (15,290 ) 226 27,367 (12,303 ) - Conversion of 167,475 shares of non-redeemable preferred stock for 724,993 shares of common stock 725 (8,374 ) 72 8,301 (1 ) Redemption of 25,820 shares of non-redeemable preferred stock (1,291 ) (1,291 ) Cancellation of 18,300 shares of non-redeemable preferred stock (1) (915 ) 118 797 - Conversion of 98 shares of redeemable preferred stock to common stock 4 9 9 Balance at September 30, 2007 24,063 $ 3,000 $ 2,406 $ 120,641 $ (483 ) $ (20,984 ) $ - $ (17,652 ) $ 86,928 (1) These shares represent the shares of Series 2 Preferred previously held as treasury stock. As the result of the cancellation, no shares of Series 2 Preferred were issued and outstanding at September 30, 2007. (See accompanying notes) 7 Table of Contents LSB INDUSTRIES, INC.CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(Unaudited)Nine Months Ended September 30, 2007 and 2006(As adjusted for 2006, see Note 2) 2007 2006 (In Thousands) Cash flows from continuing operating activities: Net income $ 42,335 $ 12,774 Adjustments to reconcile net income to net cash provided by continuing operating activities: Net loss (income) from discontinued operations (348 ) 244 Deferred income taxes (3,150 ) - Loss (gain) on sales and disposals of property and equipment 446 (10 ) Depreciation of property, plant and equipment 9,201 8,428 Amortization 841 911 Stock-based compensation 228 - Provisions for losses on accounts receivable 874 599 Realization of losses on inventory (360 ) (905 ) Provision for impairment on long-lived assets 250 286 Provision for (realization and reversal of) losses on firm sales commitments (328 ) 500 Equity in earnings of affiliate (654 ) (611 ) Distributions received from affiliate 570 700 Change in fair value of interest rate caps 241 11 Other (8 ) - Cash provided (used) by changes in assets and liabilities: Accounts receivable (20,656 ) (25,858 ) Inventories (1,587 ) (3,153 ) Other supplies and prepaid items (2,674 ) (395 ) Accounts payable (3,849 ) 4,387 Customer deposits (233 ) 1,894 Deferred rent expense (2,423 ) (550 ) Other current and noncurrent liabilities 7,889 4,634 Net cash provided by continuing operating activities 26,605 3,886 Cash flows from continuing investing activities: Capital expenditures (10,300 ) (8,036 ) Proceeds from sales of property and equipment 192 120 Proceeds from (deposits of) restricted cash 3,651 (387 ) Purchase of interest rate cap contracts (621 ) - Other assets (70 ) (221 ) Net cash used by continuing investing activities (7,148 ) (8,524 ) (Continued on following page) 8 Table of Contents LSB INDUSTRIES, INC.CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued)(Unaudited)Nine Months Ended September 30, 2007 and 2006 (As adjusted for 2006, see Note 2) 2007 2006 (In Thousands) Cash flows from continuing financing activities: Proceeds from revolving debt facilities $ 381,835 $ 343,633 Payments on revolving debt facilities (408,242 ) (341,462 ) Proceeds from 5.5% convertible debentures, net of fees 56,985 - Proceeds from 7% convertible debentures, net of fees - 16,876 Acquisition of 10-3/4% Senior Unsecured Notes - (13,300 ) Proceeds from other long-term debt, net of fees 2,424 - Payments on other long-term debt (7,629 ) (2,153 ) Payments of debt issuance costs (143 ) (356 ) Proceeds from short-term financing and drafts payable 56 610 Payments on short-term financing and drafts payable (2,909 ) (3,036 ) Proceeds from exercise of stock options 1,112 131 Acquisition of non-redeemable preferred stock (1,292 ) (95 ) Dividends paid on preferred stock (2,934 ) (204 ) Net cash provided by continuing financing activities 19,263 644 Cash flows of discontinued operations: Operating cash flows (106 ) (179 ) Net increase (decrease) in cash and cash equivalents 38,614 (4,173 ) Cash and cash equivalents at beginning ofperiod 2,255 4,653 Cash and cash equivalents at end of period $ 40,869 $ 480 Supplemental cash flow information: Noncash investing and financing activities: Debt issuance costs $ 3,026 $ 1,124 Accounts payable and otherlong-term debtassociated with purchases ofproperty, plant and equipment $ 2,203 $ 19 Debt issuance costs associated with 7% convertible debentures converted to common stock $ 266 $ 275 7% convertible debentures converted to common stock $ 4,000 $ 3,750 Series 2 preferred stock converted to common stock of which $12,303,000 was charged to accumulated deficit $ 27,593 $ - (See accompanying notes) 9 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) Note 1: Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of LSB Industries, Inc. (the "Company", “LSB”, "We", "Us", or "Our") and its subsidiaries. We are a manufacturing, marketing and engineering company which is primarily engaged, through our wholly-owned subsidiary ThermaClime, Inc. (“ThermaClime”) and its subsidiaries, in the manufacture and sale of geothermal and water source heat pumps and air handling products (the "Climate Control Business") and the manufacture and sale of chemical products (the "Chemical Business"). The Company and ThermaClime are holding companies with no significant assets or operations other than cash and cash equivalents and our investments in our subsidiaries. Entities that are 20% to 50% owned and for which we have significant influence are accounted for on the equity method. All material intercompany accounts and transactions have been eliminated. In the opinion of management, the unaudited condensed consolidated financial statements of the Company as of September 30, 2007 and for the nine and three month periods ended September 30, 2007 and 2006 include all adjustments and accruals, consisting only of normal, recurring accrual adjustments which are necessary for a fair presentation of the results for the interim periods except for the cumulative effect adjustment as discussed in Note 19-Income Taxes. These interim results are not necessarily indicative of results for a full year due, in part, to the seasonality of our sales of agricultural products, the accounting for major plant maintenance costs as discussed in Note 2 and the changes in accounting estimates as discussed in Note 3. Our selling seasons for agricultural products are primarily during the spring and fall planting seasons, which typically extend from March through June and from September through November. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). These condensed consolidated financial statements should be read in connection with the consolidated financial statements and notes thereto included in our Form 10-K, as amended by our Form 10-K/A, Amendment No.1, for the year ended December 31, 2006 (“Form 10-K, as amended”). Certain reclassifications have been made in our condensed consolidated financial statements for 2006 to conform to our condensed consolidated financial statement presentation for 2007. Note 2: Change in Accounting for Plant Turnaround Costs and Classification Changes As previously disclosed in our Form 10-Q for the quarter ended March 31, 2007 and in our Form 10-K, as amended by our Form 10-K/A, Amendment No. 1, the Financial Accounting Standards Board (“FASB”) completed a project,in September 2006,to clarify guidance on the accounting for planned major maintenance activities (“Turnarounds”). The FASB issued FASB Staff Position No. AUG AIR-1 (“FSP”) which eliminated the accrue-in-advance method of accounting for Turnarounds which was the method we were using. In addition, the adoption of the provisions in the FSP is to be considered a change in accounting principle with retrospective application as described in SFAS 154-Accounting Changes and Error Corrections (“SFAS 154”), if practical. The FSP became effective for us on January 1, 2007. There were three acceptable accounting methods for Turnarounds that we could adopt of which we adopted the direct expensing method which requires us to expense Turnaround costs as they are incurred. 10 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 2: Change in Accounting for Plant Turnaround Costs and Classification Changes (continued) For the nine months ended September 30, 2007 and 2006, Turnaround costs for the Chemical Business totaled $870,000 and $1,788,000 respectively. Based on our current plan for Turnarounds to be performed during the remainder of 2007, we estimate that we will incur Turnaround costs of approximately $2.4 million during the fourth quarter of 2007.However, it is possible that these Turnarounds could be performed during a different quarter and/or the actual costs could be significantly different than our estimates. As previously disclosed in our Form 10-K, as amended, we made classification changes relating to extended warranty contracts and warranty expense. The following condensed consolidated financial statement line items and income per common share were affected by the change in accounting for Turnarounds. The effect by the classification changes for extended warranty contracts and warranty expense are also included but they did not impact operating income, net income, or income per common share: Condensed Consolidated Statement of Income for the Nine Months Ended September 30, 2006 (in thousands): As Originally Reported As Adjusted Effect of Changes Net sales $ 367,864 $ 368,216 $ 352 Cost of sales $ 299,787 $ 299,179 $ (608 ) Gross profit $ 68,077 $ 69,037 $ 960 Selling, general and administrative expense $ 46,028 $ 46,756 $ 728 Operating income $ 20,975 $ 21,207 $ 232 Income from continuing operations before provision for income taxes and equity in earnings of affiliate $ 12,583 $ 12,815 $ 232 Income from continuing operations $ 12,786 $ 13,018 $ 232 Net income $ 12,542 $ 12,774 $ 232 Net income applicable to common stock $ 10,887 $ 11,119 $ 232 11 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 2: Change in Accounting for Plant Turnaround Costs and Classification Changes (continued) Condensed Consolidated Statement of Income for the Three Months Ended September 30, 2006 (in thousands): As Originally Reported As Adjusted Effect of Changes Net sales $ 123,847 $ 123,968 $ 121 Cost of sales $ 100,280 $ 99,905 $ (375 ) Gross profit $ 23,567 $ 24,063 $ 496 Selling, general and administrative expense $ 16,735 $ 17,034 $ 299 Operating income $ 6,583 $ 6,780 $ 197 Income from continuing operations before provision for income taxes and equity in earnings of affiliate $ 3,455 $ 3,652 $ 197 Income from continuing operations $ 3,453 $ 3,650 $ 197 Net income $ 3,340 $ 3,537 $ 197 Net income applicable to common stock $ 2,789 $ 2,986 $ 197 Income Per Common Share for the Nine Months Ended September 30, 2006: As Originally Reported As Adjusted Effect of Change Income per common share: Basic $ .79 $ .80 $ .01 Diluted $ .64 $ .65 $ .01 Income Per Common Share for the Three Months Ended September 30, 2006: As Originally Reported As Adjusted Effect of Change Income per common share: Basic $ .20 $ .21 $ .01 Diluted $ .17 $ .18 $ .01 12 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 2: Change in Accounting for Plant Turnaround Costs and Classification Changes (continued) Condensed Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2006 (in thousands): As Originally Reported As Adjusted Effect of Change Net income $ 12,542 $ 12,774 $ 232 Cash provided by change in other current and noncurrent liabilities $ 4,866 $ 4,634 $ (232 ) Net cash provided by continuing operations activities $ 3,886 $ 3,886 $ - Note 3:Changes in Accounting Estimates During the third quarter of 2007, we had the following changes in accounting estimates: · the recognition of a benefit of $3,150,000 relating to deferred income taxes included in benefits for income taxes as discussed in Note 19 – Income Taxes and · the recognition of a provision of $735,000 relating to additional alternative minimum tax (“AMT”) included in benefits for income taxes as also discussed in Note 19. The net effect of these changes in accounting estimates increased income from continuing operations by $2,415,000 and net income by $2,415,000 for the nine and three months ended September 30, 2007. In addition, these changes in accounting estimates increased basic and diluted net income per share by $.13 and $.11, respectively, for the nine months ended September 30, 2007 and $.12 and $.10, respectively, for the three months ended September 30, 2007. Note 4: Cash and Cash Equivalents Short-term investments, which consist of highly liquid investments with average original maturities of three months or less, are considered cash equivalents. We primarily utilize a cash management system with a series of separate accounts consisting of several “zero-balance” disbursement accounts for funding of payroll and accounts payable. As a result of our cash management system, checks issued, but not presented to the banks for payment, may create negative book cash balances. These negative book cash balances are included in current portion of long-term debt since these accounts are funded primarily by our Working Capital Revolver Loan. Outstanding checks in excess of related book cash balances were $5,849,000 at December 31, 2006 (none at September 30, 2007). 13 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 5: Accounts Receivable September 30, 2007 December 31, 2006 (In Thousands) Trade receivables $ 88,217 $ 68,165 Other 1,289 1,675 89,506 69,840 Allowance for doubtful accounts (2,637 ) (2,269 ) $ 86,869 $ 67,571 Note 6: Inventories Inventories are priced at the lower of cost or market, with cost being determined using the first-in, first-out (“FIFO”) basis. Finished goods and work-in-process inventories include material, labor, and manufacturing overhead costs. At September 30, 2007 and December 31, 2006, inventory reserves for certain slow-moving inventory items (primarily Climate Control products) were $549,000 and $829,000, respectively. In addition, inventory reserves for certain nitrogen-based inventories provided by our Chemical Business were $19,000 and $426,000, at September 30, 2007 and December 31, 2006, respectively, because cost exceeded the net realizable value. Changes in our inventory reserves are as follows: Nine Months Ended September 30, Three Months Ended September 30, 2007 2006 2007 2006 (In Thousands) Balance at beginning of period $ 1,255 $ 2,423 $ 847 $ 1,556 Deduct: Realization of losses (360 ) (905 ) (15 ) (366 ) Deduct: Write-offs/disposals (327 ) (328 ) (264 ) - Balance at end of period $ 568 $ 1,190 $ 568 $ 1,190 The realization of losses is a reduction to cost of sales in the accompanying condensed consolidated statements of income. Note 7: Precious Metals Precious metals are used as a catalyst in the Chemical Business manufacturing process.Precious metals are carried at cost, with cost being determined using the FIFO basis. Because some of the catalyst consumed in the production process cannot be readily recovered and the amount and timing of recoveries are not predictable, we follow the practice of expensing precious metals as they are consumed. For nine months ended September 30, 2007 and 2006, the amounts expensed for precious metals were approximately $4,779,000 and $3,729,000, respectively. For the three months ended September 30, 2007 and 2006, the amounts expensed were approximately $1,665,000and $1,173,000, respectively. These precious metals expenses are included in cost of sales in the accompanying condensed consolidated statements of income. Occasionally, during major maintenance and/or capital projects, we may be able to perform procedures to recover precious metals (previously expensed) which have accumulated over time within the manufacturing equipment.For the nine months ended September 30, 2007 14 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 7: Precious Metals (continued) and 2006, we recognized recoveries of precious metals at historical FIFO costs of approximately $1,233,000 and $2,082,000, respectively. For the three months ended September 30, 2006, we recognized recoveries of precious metals at historical FIFO costs of approximately $1,077,000. (none in the third quarter of 2007), respectively. When we accumulate precious metals in excess of our production requirements, we may sell a portion of the excess metals. We recognized gains of $1,876,000 and $1,387,000 for the nine and three months ended September 30, 2007 (none in 2006) from the sale of excess precious metals. These recoveries and gains are reductions to cost of sales. Note 8: Debt Issuance and Other Debt-Related Costs, net During the nine months ended September 30, 2007, we incurred debt issuance costs of $3,169,000 relating primarily to the 5.5% Convertible Senior Subordinated Debentures due 2012 (the “2007 Debentures”). In addition, the remaining portion of the 7% Convertible Senior Subordinated Debentures due 2011 (the “2006 Debentures”) was converted into our common stock as discussed in Note 12- Long-Term Debt. As a result of the conversions, approximately $266,000 of the remaining debt issuance costs, net of amortization, associated with the 2006 Debentures were charged against capital in excess of par value during the nine months ended September 30, 2007. Also see discussion in Note 17 - Derivatives, Hedges and Financial Instruments concerning our interest rate cap contracts. Also see Note 23 - Subsequent Event for a discussion concerning certain debt-related costs associated with a loan to be repaid. Note 9: Investment in AffiliateCepolk Holding, Inc. (“CHI”), a subsidiary of the Company, is a limited partner and has a 50% equity interest in Cepolk Limited Partnership (“Partnership”) which is accounted for on the equity method. The Partnership owns an energy savings project located at the Ft. Polk Army base in Louisiana (“Project”). As of September 30, 2007, the Partnership and general partner to the Partnership is indebted to a term lender (“Term Lender”) of the Project. CHI has pledged its limited partnership interest in the Partnership to the Term Lender as part of the Term Lender’s collateral securing all obligations under the loan. This guarantee and pledge is limited to CHI’s limited partnership interest and does not expose CHI or the Company to a liability in excess of CHI’s limited partnership interest. No liability has been established for this pledge since it was entered into prior to adoption of FASB Interpretation No. 45 (“FIN 45”). CHI has no recourse provisions or available collateral that would enable CHI to recover its partnership interest should the Term Lender be required to perform under this pledge. Note 10: Product WarrantyOur Climate Control Business sells equipment that has an expected life, under normal circumstances and use that extends over several years. As such, we provide warranties after equipment shipment/start-up covering defects in materials and workmanship. Generally, the base warranty coverage for most of the manufactured equipment in the Climate Control Business is limited to eighteen months from the date of shipment or twelve months from the date of start-up, whichever is shorter, and to ninety days for spare parts. The warranty provides that most equipment is required to be returned to the factory or an authorized representative and the warranty is limited to the repair and replacement of the defective product, with a maximum warranty of the refund of the purchase price. Furthermore, companies within the Climate Control Business generally disclaim and exclude warranties related to merchantability or fitness for any particular purpose and disclaim and exclude any liability for 15 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 10: Product Warranty (continued) consequential or incidental damages. In some cases, the customer may purchase or a specific product may be sold with an extended warranty. The above discussion is generally applicable to such extended warranties, but variations do occur depending upon specific contractual obligations, certain system components, and local laws. Our accounting policy and methodology for warranty arrangements is to periodically measure and recognize the expense and liability for such warranty obligations using a percentage of net sales, based upon our historical warranty costs. It is possible that future warranty costs could exceed our estimates. Changes in our product warranty obligation are as follows: Nine Months Ended September 30, Three Months Ended September 30, 2007 2006 2007 2006 (In Thousands) Balance at beginning of period $ 1,251 $ 861 $ 1,521 $ 980 Add: Charged to expenses 2,097 1,362 762 656 Deduct: Expenses incurred (1,838 ) (1,005 ) (773 ) (418 ) Balance at end of period $ 1,510 $ 1,218 $ 1,510 $ 1,218 Note 11: Accrued and Other Liabilities September 30, 2007 December 31, 2006 (In Thousands) Deferred income taxes $ 6,550 $ - Accrued payroll and benefits 6,452 4,170 Accrued property and income taxes 3,152 1,217 Deferred revenue on extended warranty contracts 3,233 2,426 Accrued commissions 2,809 2,565 Deferred rent expense 2,808 5,231 Customer deposits 2,705 2,938 Accrued insurance 2,385 1,646 Accrued contractual manufacturing obligations 1,946 1,801 Accrued death benefits 1,897 1,446 Accrued precious metals costs 1,659 1,068 Accrued warranty costs 1,510 1,251 Accrued interest 1,059 422 Accrued environmental remediation costs 525 1,432 Other 4,708 5,132 43,398 32,745 Less noncurrent portion 13,126 5,929 Current portion of accrued and other liabilities $ 30,272 $ 26,816 16 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 12: Long-Term Debt September 30, 2007 December 31, 2006 (In Thousands) Senior Secured Loan due 2009 (A) $ 50,000 $ 50,000 Working Capital Revolver Loan due 2009 - ThermaClime (B) - 26,048 7% Convertible Senior Subordinated Notes due 2011 (C) - 4,000 5.5% Convertible Senior Subordinated Notes due 2012 (D) 60,000 - Other, with interest at rates of 4.25% to 9.36% most of which is secured by machinery, equipment and real estate 12,423 17,644 122,423 97,692 Less current portion of long-term debt 2,703 11,579 Long-term debt due after one year $ 119,720 $ 86,113 (A) ThermaClime and certain of its subsidiaries (the “Borrowers”) are parties of a $50 million term loan (“Senior Secured Loan”) with a certain lender (the “Lender”). The Senior Secured Loan is to be repaid as follows: · quarterly interest payments which began September 30, 2004; · quarterly principal payments of $312,500 which began October 1, 2007; · a final payment of the remaining outstanding principal of $47.5 million and accrued interest on September 16, 2009. The Senior Secured Loan accrues interest at a defined LIBOR rate plus a defined LIBOR margin or, at the election of the Borrowers, an alternative defined base rate plus a defined base rate margin with the annual interest rate not to exceed 11% or 11.5% depending on the leverage ratio. At September 30, 2007, the effective interest rate was 11%. See Note 23 - Subsequent Event for discussion of the negotiated new $50 million term loan (“Replacement Term Loan”) of which, the proceeds are to repay the Senior Secured Loan. The Borrowers are subject to numerous covenants under the Senior Secured Loan agreement including, but not limited to, limitation on the incurrence of certain additional indebtedness and liens, limitations on mergers, acquisitions, dissolution and sale of assets, and limitations on declaration of dividends and distributions to us, all with certain exceptions. The Borrowers are also subject to a minimum fixed charge coverage ratio, measured quarterly on a trailing twelve-month basis. The Borrowers’ fixed charge coverage ratio exceeded the required minimum ratio for the twelve-month period ended September 30, 2007. The maturity date of the Senior Secured Loan can be accelerated by the Lender upon the occurrence of a continuing event of default, as defined. Under the terms of the Senior Secured Loan agreement, the prepayment fee of 1% was eliminated as of September 15, 2007. 17 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 12: Long-Term Debt (continued) The Senior Secured Loan is secured by a first lien on · certain real property and equipment located at the El Dorado, Arkansas facility (“El Dorado Facility”), · certain real property and equipment located at the Cherokee, Alabama facility (“Cherokee Facility”), · certain equipment of the Climate Control Business, and · the equity stock of certain of ThermaClime’s subsidiaries. The Senior Secured Loan is also secured by a second lien on the assets upon which ThermaClime’s revolving credit facility lender has a first lien. The carrying value of the pledged assets is approximately $228 million at September 30, 2007. The Senior Secured Loan is guaranteed by the Company and is also secured with the stock of ThermaClime. (B) ThermaClime and its subsidiaries ("the Borrowers") are parties of a $50 million revolving credit facility (the "Working Capital Revolver Loan") that provides for advances based on specified percentages of eligible accounts receivable and inventories for ThermaClime, and its subsidiaries.The Working Capital Revolver Loan, as amended, matures in April 2009. The Working Capital Revolver Loan accrues interest at a base rate (generally equivalent to the prime rate) plus .75% or LIBOR plus 2%. The interest rate at September 30, 2007 was 6.59% considering the impact of the interest rate cap contracts which set a maximum three-month LIBOR base rate of 4.59% on $30 million and mature on June 30, 2009. Interest is paid monthly. The facility provides for up to $8.5 million of letters of credit. All letters of credit outstanding reduce availability under the facility. As a result of using a portion of the proceeds from the 2007 Debentures to pay down the Working Capital Revolver Loan, amounts available for additional borrowing under the Working Capital Revolver Loan at September 30, 2007 were $49 million. Under the Working Capital Revolver Loan, as amended, the lender also requires the borrowers to pay a letter of credit fee equal to 1% per annum of the undrawn amount of all outstanding letters of credit, an unused line fee equal to .5% per annum for the excess amount available under the facility not drawn and various other audit, appraisal and valuation charges. As discussed in Note 23 – Subsequent Event, the lenders to the Working Capital Revolver Loan agreed to modify certain conditions to the agreement in connection with the negotiated Replacement Term Loan. The lender may, upon an event of default, as defined, terminate the Working Capital Revolver Loan and make the balance outstanding due and payable in full. The Working Capital Revolver Loan is secured by receivables, inventories and intangibles of all the ThermaClime entities other than DSN Corporation and El Dorado Nitric Company and its subsidiaries ("EDNC") and a second lien on certain real property and equipment. EDNC is neither a borrower nor guarantor of the Working Capital Revolver Loan. The carrying value of the pledged assets is approximately $213 million at September 30, 2007. 18 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 12: Long-Term Debt (continued) A prepayment premium equal to 1% of the facility is due to the lender should the borrowers elect to prepay the facility prior to April 13, 2008 and is eliminated thereafter. The Working Capital Revolver Loan, as amended, requires ThermaClime and its Climate Control Business to meet certain financial covenants measured quarterly. ThermaClime and its Climate Control Business were in compliance with those covenants for the quarter ended September 30, 2007. The Working Capital Revolver Loan also contains covenants that, among other things, limit the Borrowers' (which does not include the Company) ability to: · incur additional indebtedness, · incur liens, · make restricted payments or loans to affiliates who are not Borrowers, · engage in mergers, consolidations or other forms of recapitalization, · dispose assets, or · repurchase ThermaClime's 10-3/4% Senior Unsecured Notes (the “Notes”). The Working Capital Revolver Loan also requires all collections on accounts receivable be made through a bank account in the name of the lender or their agent. In connection with the redemption of the Notes in July 2006, the lenders of the Working Capital Revolver Loan and the Senior Secured Loan provided consents to permit ThermaClime to borrow $6.4 million from the Company for the purpose of redeeming the Notes. (C) On March 14, 2006, we completed a private placement to six qualified institutional buyers (“QIBs”) pursuant to which we sold $18 million aggregate principal amount of the 2006 Debentures. We used a placement agent for this transaction which we paid a fee of 6% of the aggregate gross proceeds received in the financing. Other offering expenses in connection with the transaction were $.4 million. As a result, the total debt issuance costs related to this transaction were $1.5 million. During September through December 2006, $14 million of the 2006 Debentures were converted into 1,977,499 shares of our common stock at the conversion price of $7.08 per share. During the first four months of 2007, the remaining $4 million of the 2006 Debentures (which includes $1 million that was held by Jayhawk Capital Management and other Jayhawk entities, through their manager, Kent McCarthy (the “Jayhawk Group”), were converted into 564,790 shares of our common stock at the average conversion price of $7.082 per share. (D) On June 28, 2007, we entered into a purchase agreement with each of twenty two QIBs, pursuant to which we sold $60 million aggregate principal amount of the 2007 Debentures in a private placement to the QIBs pursuant to the exemptions from the registration requirements of the Securities Act of 1933, as amended (the “Act”), afforded by Section4(2) of the Act and Regulation D promulgated under the Act. The 2007 Debentures are eligible for resale by the investors under Rule144A under the Act. We received net proceeds of approximately $57 million, after discounts and commissions. In connection with 19 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 12: Long-Term Debt (continued) the closing, we entered into an indenture (the “Indenture”) with UMB Bank, as trustee (the“Trustee”), governing the 2007 Debentures.The Trustee receives customary compensation from us for such services. The 2007 Debentures bear interest at the rate of 5.5%per year and mature on July 1, 2012. Interest is payable in arrears on January1 and July1 of each year, beginning on January1, 2008. The 2007 Debentures are unsecured obligations and are subordinated in right of payment to all of our existing and future senior indebtedness, including indebtedness under our revolving debt facilities. The 2007 Debentures are effectively subordinated to all present and future liabilities, including trade payables, of our subsidiaries. The 2007 Debentures are convertible by the holders in whole or in part into shares of our common stock prior to their maturity. The conversion rate of the 2007 Debentures for the holders electing to convert all or any portion of a debenture is 36.4 shares of our common stock per $1,000 principal amount of debentures (representing a conversion price of $27.47 per share of common stock), subject to adjustment under certain conditions as set forth in the Indenture. We may redeem some or all of the 2007 Debentures at any time on or after July2, 2010, at a price equal to 100% of the principal amount of the 2007 Debentures, plus accrued and unpaid interest, all as set forth in the Indenture. The redemption price will be payable at our option in cash or, subject to certain conditions, shares of our common stock (valued at 95% of the weighted average of the closing sale prices of the common stock for the 20 consecutive trading days ending on the fifth trading day prior to the redemption date), subject to certain conditions being met on the date we mail the notice of redemption. If a designated event (as defined in the Indenture) occurs prior to maturity, holders of the 2007 Debentures may require us to repurchase all or a portion of their 2007 Debentures for cash at a repurchase price equal to 101% of the principal amount of the 2007 Debentures plus any accrued and unpaid interest, as set forth in the Indenture. If a fundamental change (as defined in the Indenture) occurs on or prior to June30, 2010, under certain circumstances, we will pay, in addition to the repurchase price, a make-whole premium on the 2007 Debentures converted in connection with, or tendered for repurchase upon, the fundamental change. The make-whole premium will be payable in our common stock or the same form of consideration into which our common stock has been exchanged or converted in the fundamental change. The amount of the make-whole premium, if any, will be based on our stock price on the effective date of the fundamental change. No make-whole premium will be paid if our stock price in connection with the fundamental change is less than or equal to $23.00 per share. At maturity, we may elect, subject to certain conditions as set forth in the Indenture, to pay up to 50% of the principal amount of the outstanding 2007 Debentures, plus all accrued and unpaid interest thereon to, but excluding, the maturity date, in shares of our common stock 20 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 12: Long-Term Debt (continued) (valued at 95% of the weighted average of the closing sale prices of the common stock for the 20 consecutive trading days ending on the fifth trading day prior to the maturity date), if the common stock is then listed on an eligible market,the shares used to pay the 2007 Debentures and any interest thereon are freely tradable, andcertain required opinions of counsel are received. We have currently invested a portion of the net proceeds in money market investments and have used a portion of the net proceeds to redeem our outstanding shares of $3.25 Convertible Exchangeable Class C Preferred Stock, Series 2 (“Series 2 Preferred”); to repay certain outstanding mortgages and equipment loans; to pay accrued and unpaid dividends on our outstanding shares of Series B 12% Cumulative Convertible Preferred Stock (“Series B Preferred”) and Series D 6% Cumulative Convertible Class C Preferred Stock (“Series D Preferred”) all of which were owned by an affiliate; and the balance to initially reduce the outstanding borrowings under the Working Capital Revolver Loan. See Note 22 -Related Party Transactions for a discussion of amounts paid to affiliates and former affiliates in connection with the redemption and the dividends. In addition, we intend to use the remaining portion of the net proceeds for certain discretionary capital expenditures, repay higher interest-bearing debt and general working capital purposes. In connection with using a portion of the net proceeds of the 2007 Debentures to initially reduce the outstanding borrowings under the Working Capital Revolver Loan, ThermaClime entered into a $25 million demand promissory note (“Demand Note”) with the Company. In addition, the Company, ThermaClime, and certain of its subsidiaries entered into a subordination agreement with the lender of the Senior Secured Loan which, among other things, states that the Demand Note is unsecured and subordinated to the Senior Secured Loan and allows for payments on the Demand Note by ThermaClime to the Company provided there is no potential default or event of default, as defined in the Senior Secured Loan. In conjunction with the 2007 Debentures, we entered into a Registration Rights Agreement (the “5.5% Registration Rights Agreement”) with the QIBs.The term of the 5.5% Registration Rights Agreement ends on the earlier of the date that all registrable securities, as defined in the agreement, have ceased to be registrable securities and July 1, 2010. We are required to use commercially reasonable efforts to cause the registration statement (“5.5% Registration Statement”) covering the 2007 Debentures to be declared effective by the SEC as promptly as is practicable, but in any event, no later than November 26, 2007.If the 5.5% Registration Statement is not declared effective by this date, the following liquidated damages, shall accrue for each day thereafter until the 5.5% Registration Statement is declared effective: · 0.25% – Damages shall accrue at an annual percentage rate equal to 0.25% of the aggregate principal amount of each debenture, from the first day of the accrual period up to and including the 90th day (approximately $411 per day or a total of $36,900 at the end of 90 days); and 21 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 12: Long-Term Debt (continued) · 0.5% – Damages shall accrue at an annual percentage rate equal to 0.5% of the aggregate principal amount of each debenture, from and after the 91st day of the accrual period (approximately $822 per day), until the 5.5% Registration Statement is declared effective.The terms of the 5.5% Registration Rights Agreement provide no limitation to the maximum amount of liquidation damages. The terms of the 5.5% Registration Rights Agreement do not require us to issue shares of our equity securities relating to liquidated damages. Liquidated damages are payable with respect to debentures that are outstanding as of the beginning of a liquidated damages accrual period.If a debenture has been converted into common stock prior to the beginning of a liquidated damages accrual period, no liquidated damages are payable with respect to the common stock issued upon such conversion. In addition, we are obligated to update the 5.5% Registration Statement by filing a post-effective amendment.The filing of a post-effective amendment is required upon the filing of a Form 10-K or upon a “fundamental change” in the information described in the 5.5% Registration Statement.Pursuant to the terms of the 5.5% Registration Rights Agreement, the deadline for filing a post-effective amendment is determined by the event that triggers the obligation to file the post-effective amendment, as follows: · within 10 business days after filing a Form 10-K with the SEC; · within 10 business days after filing such report or reports disclosing a fundamental change to the SEC. We are required to use commercially reasonable efforts to cause the post-effective amendment to be declared effective as promptly as is practicable, but in any event, no later than 60 days (90 days if the post-effective amendment is reviewed by the SEC) after such post-effective amendment is required to be filed.If, in spite of our commercially reasonable efforts, a post-effective amendment is not declared effective within the number of days required, the liquidated damages will accrue under the 5.5% Rights Agreement as described above, beginning on the first day after the post-effective amendment is required to be effective.However, we are permitted to suspend the availability of the 5.5% Registration Statement or prospectus for purposes of updating the information therein (a “Deferral Period”) without incurring or accruing any liquidated damages, unless the Deferral Period exceeds (a) 30 days in any 90 day period, or (b) 90 days in any 12 month period, in which case, beginning on the first day following the last permissible day of the Deferral Period, liquidated damages at the rates of 0.25% and 0.5% shall apply, as described above, until the termination of the Deferral Period. Because we currently estimate that we will not incur any liquidated damages relating to the 5.5% Registration Rights Agreement, no liability has been established as of September 30, 2007.We have filed the 5.5% Registration Statement, but as of the date of this report, it has not been declared effective by the SEC. 22 Table of Contents LSB INDUSTRIES, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued)(Unaudited) Note 13: ContingenciesWe accrue for contingent losses when such losses are probable and reasonably estimable. In addition, we recognize contingent gains when such gains are realizable. Following is a summary of certain legal matters involving the Company. A.
